Exhibit 10.1

 

[Execution Copy]

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
Dated as of September 9, 2005

 

This SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is among
B&G FOODS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time party to the Credit
Agreement as lenders (the “Lenders”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

PRELIMINARY STATEMENTS:

 

A.            The Borrower, the Lenders, the Administrative Agent and Lehman
Brothers Inc., as Arranger, The Bank of New York, as Documentation Agent, and
Bank of America, N.A., successor by merger to Fleet National Bank, as
Syndication Agent, entered into a Revolving Credit Agreement, dated as of
October 14, 2004, as amended by the Amendment dated as of March 30, 2005 (such
Revolving Credit Agreement as so amended and as may be further amended,
supplemented or otherwise modified from time to time, and together with all
Annexes, Exhibits and Schedules thereto, the “Credit Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
such terms in the Credit Agreement); and

 

B.            The Borrower has requested that the Lenders amend the Credit
Agreement to revise certain definitions and the Lenders have agreed to such
proposed amendments, subject to the other terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


1.             AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE SATISFACTION OF
THE CONDITIONS SET FORTH IN SECTION 2 HEREOF, THE CREDIT AGREEMENT IS AMENDED AS
FOLLOWS:


 


(A)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING NEW DEFINITION IN THE APPROPRIATE ALPHABETICAL POSITION:


 

“Consolidated Net Debt”: at any date, without duplication (a) Consolidated Total
Debt at such date plus (b) the amount, at such date, of all accrued and unpaid
dividends on any series of Capital Stock of the Borrower or any of its
Subsidiaries, other than the amount of any dividends on Capital Stock payable
solely in Capital Stock of the Borrower or any of its Subsidiaries (other than
Disqualified Stock) or to the Borrower or a Subsidiary of the Borrower plus
(c) (y) the amount of interest expected to be due and payable on the Senior
Subordinated Notes at the next regularly scheduled quarterly interest payment
date, plus (z) all accrued interest, if any, on the Senior Subordinated Notes
with respect to prior regularly scheduled interest payment dates that remains
unpaid as of such date, less (d) the amount of cash and cash equivalents of the
Borrower and its Subsidiaries at such date, all determined on a consolidated
basis in accordance with GAAP.

 


(B)           THE DEFINITION OF “CONSOLIDATED LEVERAGE RATIO” CONTAINED IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TERM
“CONSOLIDATED TOTAL DEBT” AND INSERTING THE TERM “CONSOLIDATED NET DEBT” IN LIEU
THEREOF.

 

--------------------------------------------------------------------------------


 


(C)           THE DEFINITION OF “CONSOLIDATED SENIOR DEBT” CONTAINED IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TERM
“CONSOLIDATED TOTAL DEBT” AND INSERTING THE TERM “CONSOLIDATED NET DEBT” IN LIEU
THEREOF.

 


2.             CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF ALL THE
AMENDMENTS CONTAINED IN SECTION 1 OF THIS AMENDMENT ARE CONDITIONED UPON
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT (THE DATE ON WHICH ALL SUCH
CONDITIONS PRECEDENT HAVE BEEN SATISFIED BEING REFERRED TO HEREIN AS THE
“AMENDMENT EFFECTIVE DATE”):

 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS
AMENDMENT SIGNED BY EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
REQUIRED LENDERS;


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THE
CONSENT OF THE GUARANTORS ATTACHED HERETO AS ANNEX I (THE “CONSENT”) EXECUTED BY
EACH OF THE GUARANTORS;


 


(C)           EACH OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 3 BELOW
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE AMENDMENT
EFFECTIVE DATE; AND


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PAYMENT IN
IMMEDIATELY AVAILABLE FUNDS OF ALL EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
(INCLUDING, WITHOUT LIMITATION, LEGAL FEES) THAT ARE THEN DUE AND PAYABLE AND
REIMBURSABLE UNDER THE CREDIT AGREEMENT AND FOR WHICH INVOICES HAVE BEEN
PRESENTED.


 


3.             REPRESENTATIONS AND WARRANTIES.  THE BORROWER REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS AS FOLLOWS:

 


(A)           AUTHORITY.  THE BORROWER HAS THE CORPORATE OR OTHER ORGANIZATIONAL
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AMENDMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND UNDER THE CREDIT AGREEMENT (AS AMENDED HEREBY).  EACH
OF THE GUARANTORS HAS THE CORPORATE OR OTHER ORGANIZATIONAL POWER AND AUTHORITY,
TO EXECUTE AND DELIVER THE CONSENT AND TO PERFORM ITS OBLIGATIONS THEREUNDER. 
THE EXECUTION, DELIVERY AND PERFORMANCE (I) BY THE BORROWER OF THIS AMENDMENT
AND THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY AND (II) BY THE GUARANTORS OF THE CONSENT, IN EACH CASE, HAVE
BEEN AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION OF
SUCH PERSON.  OTHER THAN ANY REQUIRED DISCLOSURE FILINGS WITH THE SECURITIES AND
EXCHANGE COMMISSION, NO MATERIAL CONSENT OR AUTHORIZATION OF, FILING WITH,
NOTICE TO OR OTHER ACT BY OR IN RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR ANY
OTHER PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY,
PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT OR THE CONSENT.


 


(B)           ENFORCEABILITY.  EACH OF THE CONSENT AND THIS AMENDMENT HAS BEEN
DULY EXECUTED AND DELIVERED ON BEHALF OF EACH LOAN PARTY THAT IS PARTY THERETO
OR HERETO.  ASSUMING THE CONDITIONS PRECEDENT IN SECTION 2 OF THIS AMENDMENT
HAVE BEEN SATISFIED, EACH OF THE CONSENT, THIS AMENDMENT AND THE CREDIT
AGREEMENT (AS AMENDED HEREBY) (I) CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF EACH LOAN PARTY PARTY HERETO OR THERETO, AS APPLICABLE,
ENFORCEABLE AGAINST EACH SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW) AND (II) IS IN FULL
FORCE AND EFFECT.  NEITHER THE EXECUTION OR DELIVERY OF THE CONSENT OR THIS
AMENDMENT BY THE BORROWER OR ANY OF THE GUARANTORS, AS APPLICABLE, OR THE
PERFORMANCE BY THE BORROWER OR THE GUARANTORS OF THEIR RESPECTIVE OBLIGATIONS
UNDER THE CONSENT, THIS AMENDMENT OR THE CREDIT AGREEMENT (AS AMENDED HEREBY),
WILL

 

2

--------------------------------------------------------------------------------


 


ADVERSELY AFFECT THE VALIDITY, PERFECTION OR PRIORITY OF THE ADMINISTRATIVE
AGENT’S LIEN ON ANY OF THE COLLATERAL OR ITS ABILITY TO REALIZE THEREON.


 


(C)           REPRESENTATIONS AND WARRANTIES.  AFTER GIVING EFFECT TO THIS
AMENDMENT, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY SUCH REPRESENTATIONS AND WARRANTIES
THAT, BY THEIR TERMS, ARE SPECIFICALLY MADE AS OF A DATE OTHER THAN THE DATE
HEREOF) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE
HEREOF AS THOUGH MADE ON AND AS OF THE DATE HEREOF.


 


(D)           NO CONFLICTS.  NEITHER THE EXECUTION AND DELIVERY OF THE CONSENT
OR THIS AMENDMENT, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, NOR THE PERFORMANCE OF AND COMPLIANCE WITH THE TERMS AND PROVISIONS
HEREOF OR OF THE CREDIT AGREEMENT (AS AMENDED HEREBY) BY ANY LOAN PARTY WILL, AT
THE TIME OF SUCH PERFORMANCE, (A) VIOLATE ANY REQUIREMENT OF LAW OR ANY MATERIAL
CONTRACTUAL OBLIGATION OF ANY LOAN PARTY, EXCEPT FOR ANY VIOLATION THAT COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (B) RESULT IN,
OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN LIENS CREATED BY
OR OTHERWISE PERMITTED BY THE LOAN DOCUMENTS) ON ANY OF THEIR RESPECTIVE
PROPERTIES PURSUANT TO ANY REQUIREMENT OF LAW OR ANY SUCH CONTRACTUAL
OBLIGATION.


 


(E)           NO DEFAULT.  BOTH BEFORE AND AFTER GIVING EFFECT TO THIS
AMENDMENT, NO EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES A DEFAULT OR
EVENT OF DEFAULT.


 


4.             REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS.


 


(A)           UPON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE
IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF
LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, AND EACH REFERENCE IN THE OTHER
LOAN DOCUMENTS TO “THE CREDIT AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF
LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO
THE CREDIT AGREEMENT AS AMENDED HEREBY.  THIS AMENDMENT IS A LOAN DOCUMENT.


 


(B)           EXCEPT AS SPECIFICALLY AMENDED BY THIS AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND SHALL CONTINUE TO BE IN FULL
FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE SECURITY DOCUMENTS AND ALL OF THE
COLLATERAL DESCRIBED THEREIN DO AND SHALL CONTINUE TO SECURE THE PAYMENT OF ALL
OBLIGATIONS UNDER AND AS DEFINED THEREIN, IN EACH CASE AS MODIFIED HEREBY.


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF ANY SECURED PARTY UNDER ANY OF THE LOAN DOCUMENTS, NOR,
EXCEPT AS EXPRESSLY PROVIDED HEREIN, CONSTITUTE A WAIVER OR AMENDMENT OF ANY
PROVISION OF ANY OF THE LOAN DOCUMENTS.


 

5.             Counterparts.  This Amendment and the Consent may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment or the Consent by facsimile shall be effective as delivery of a
manually executed counterpart of this Amendment or Consent, as the case may be.

 


6.             SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

 

3

--------------------------------------------------------------------------------


 


7.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature pages follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

B&G FOODS, INC.,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

Name: Robert C. Cantwell

 

 

Title: Executive Vice President of Finance

 

 

       and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

THE BANK OF NEW YORK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Tracy L. Cooper

 

 

Name: Tracy L. Cooper

 

 

Title: Asst. Vice President

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Dustin Craven

 

 

Name: Dustin Craven

 

 

Title: Attorney-in-Fact

 

 

 

 

 

 

 

BANK OF AMERCIA, N.A., successor by merger to Fleet
National Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jana L. Baker

 

 

Name: Jana L. Baker

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

ANNEX I

 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and all guaranties given to the holders of Obligations
and all Liens granted as security for the Obligations continue in full force and
effect, and (c) confirms and ratifies its obligations under the Guarantee and
Collateral Agreement and each other Loan Document executed by it.  Capitalized
terms used herein without definition shall have the meanings given to such terms
in the Amendment to which this Consent is attached or in the Credit Agreement
referred to therein, as applicable.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Consent of Guarantors as of September 9, 2005.

 

 

 

BGH HOLDINGS, INC.

 

BLOCH & GUGGENHEIMER, INC.

 

POLANER, INC.

 

TRAPPEY’S FINE FOODS, INC.

 

MAPLE GROVE FARMS OF VERMONT, INC.

 

HERITAGE ACQUISITION CORP.

 

ORTEGA HOLDINGS INC.

 

WILLIAM UNDERWOOD COMPANY

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

Name: Robert C. Cantwell

 

 

Title: Authorized Officer

 

--------------------------------------------------------------------------------